Citation Nr: 1645297	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  11-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran had requested a videoconference hearing before the Board in his January 2011 substantive appeal.  However, his representative withdrew that request in a November 2016 statement.  Thus, there is no outstanding hearing request. See 38 C.F.R § 20.704(e).

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO indicated in the February 2015 SSOC that it had reviewed VA treatment records dated through February 2015.  However, the most recent VA treatment records available in the claims file only reflect treatment through February 2009.  As such, there appear to be outstanding VA treatment records.  

Moreover, the Veteran's representative indicated in a November 2016 statement that his service-connected hearing loss and peripheral neuropathy of the lower extremities have increased in severity since the most recent VA examinations in February 2015.  Thus, on remand, the Veteran should be afforded VA examination to ascertain the current severity and manifestations of these disabilities.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and peripheral neuropathy of the lower extremities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  He or she should also state whether the Veteran has complete paralysis where the foot dangles and drops with no active movement of the muscles below the knee and flexion of knee weakened or (very rarely) lost.  

The examiner should identify and describe any additional manifestations associated with the disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

